Citation Nr: 1749690	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had active service from June 1948 to April 1961, and from July 1969 to April 1976.  He received the Combat Infantryman Badge, among other decorations, for this service.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The RO has characterized the issue on appeal as a claim to reopen entitlement to automobile and adaptive equipment.  However, the Board finds that the nature of the claim is based on the Veteran's current state of health, much like an increased rating claim, and therefore finds that this particular claim does not require reopening or the submission of new and material evidence for consideration on the merits.  The claim is therefore considered on a de novo basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include Parkinson's disease manifested as impairment of the lower left extremity with diabetic peripheral neuropathy; Parkinson's disease manifested as impairment of the lower right extremity with diabetic peripheral neuropathy; Parkinson's disease manifested as impairment of the upper right extremity; diabetes mellitus; and Parkinson's disease manifested as impairment of the upper left extremity with diabetic peripheral neuropathy.

2.  There is equipoise of the evidence suggesting the Veteran's ambulation is precluded without the use of an assistive device. 

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have manifested in the permanent loss of use of his feet.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to automobile and adaptive equipment, or adaptive equipment only, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requests automobile and adaptive equipment because he contends that he is unable to ambulate without the use of his wheelchair, or walker.  He contends that his symptoms, to include numbness in his feet and dragging his leg, impact his ability to drive and walk, and he has frequent falls. 

Service connection has been established for numerous disabilities, to include in pertinent part:  Parkinson's disease manifested as impairment of the lower left extremity with diabetic peripheral neuropathy, rated 40 percent disabling; Parkinson's disease manifested as impairment of the lower right extremity with diabetic peripheral neuropathy, rated as 40 percent disabling; Parkinson's disease manifested as impairment of the upper right extremity, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; Parkinson's disease manifested as impairment of the upper left extremity with diabetic peripheral neuropathy, rated as 20 percent disabling.  The Veteran's combined disability rating is 100 percent since March 4, 2011. 

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis; or, (6) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808 (2016).

By way of analogy, the term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.35(a)(2) and 4.63 that would constitute loss of use of a foot or hand, for the purpose of special monthly compensation, include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. §§ 3.350(a)(2) and 4.63 is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

In VAOPGCPREC 60-90 (July 18, 1990), VA's Office of General Counsel determined that the term "loss of use" can be interpreted as either functional or organic pathology in determining entitlement to specially adapted housing and automobile and adaptive equipment.  

VA treatment notes from 2013 show that monofilament sensation of the feet was abnormal.  The Veteran reported inability to walk anymore.  Indeed, notes from 2014 showed that the Veteran experienced advanced Parkinson's with gait instability, neuropathy and difficulty walking.  In May 2015 the Veteran requested a device that had a smaller footprint for use in his house, so that he could have assistance with his decreased mobility.

In February 2016 the Veteran reported that he could not walk or hold things.  June 2016 note from the Veteran's neurologist indicated that the Veteran experienced physical and functional limitations, with postural and gait instability.  Per history, the Veteran reported decreased dexterity and difficulty ambulating, due to his underlying Parkinson's disease and neuropathy.  September 2016 note indicated that the Veteran entered for his appointment in a motorized scooter, and was noted to have partial instability, such that his gait was not tested due to risk of falling.  In October 2016 the Veteran reported that he had gait disturbances and fell, and always used the walker or motorized chair.  A November 2016 note indicated that he fell a lot because of his neuropathy and Parkinson's disease.  

January 2017 VA neurological examination showed the Veteran had been diagnosed as having Parkinson's disease in March 2010, and he experienced mild bradykinesia or slowed motion (difficulty initiating movement, "freezing," short shuffling steps).  In addition, the Veteran had moderate balance impairment.  The Veteran also reported difficulty holding things or picking them up, likely related to essential peripheral neuropathy.  The Veteran was noted to take medications three times daily.  The Veteran was absent vibration sense in his feet with reduced proprioception.

The Veteran was also afforded a VA examination for his diabetic peripheral neuropathy.  He had severe intermittent right upper extremity pain, and mild left upper, and bilateral lower intermittent pain.  In addition, he experienced moderate right upper extremity and left lower extremity paresthesias.  The Veteran also experienced moderate left upper extremity numbness, and severe right upper and bilateral lower extremity numbness.  Muscle strength testing for grip showed active movement against some resistance, and active movement against gravity for pinch.  There was mild muscle atrophy in the thenar eminences bilaterally, first dorsal interossei on the right.  There was decreased sensation in the hand and fingers bilaterally.  Sensation was absent in the bilateral lower leg/ankle and foot/toes.  The Veteran had an abnormally wide gait.  There was a positive Tinel's sign bilaterally, and the radial nerve showed mild incomplete paralysis on the right and left.  The medial nerve showed moderate incomplete paralysis on each side.  There was also moderate incomplete paralysis for the lower radicular group on the left, and mild incomplete paralysis on the right.  The Veteran regularly used a wheelchair and walker.  Specifically, he used the walker inside his home, and an electric wheelchair outside of his home.  There was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Functionally, the Veteran's peripheral nerve condition caused it to be difficult to pick things up, and grasp things with his hand.  His condition also necessitated that he be extra careful with walking and using his feet to drive, because he could not feel exactly what he was doing when pressing the gas and brake pedals.  The examiner clarified that the Veteran's motor nerves were normal, but his distal sensory nerves of the legs caused the numbness.

February 2017 VA treatment records indicated that the Veteran was experiencing falls due to his neuropathies and Parkinson's disease.  

In sum, the Veteran experiences difficulties with walking, such that he requires use of an assistive device for ambulation.  Specifically he uses a walker or motorized wheelchair to get around.  His difficulties are caused by his neuropathies and Parkinson's, and symptoms include numbness, and loss of sensation in his feet.  The Board acknowledges the Veteran's reported symptoms, and the Board finds these reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran's reported symptoms and his contentions that he requires the use of assistive devices for ambulation are reflected in VA treatment records and examination reports.  Although the examiner indicated that the functional impairment was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, he did not provide a rationale for this opinion.  Significantly, the same examiner described severe functional effects including having to be extra careful with walking, using feet for gas and brake pedals.  Other VA examiners and VA physicians have clearly documented the Veteran's balance impairment.  The VA treatment records and the Veteran's reports suggest the symptoms, to include difficulty walking and being prone to falls have been of consistent severity, tending to show that the Veteran's condition is permanent in nature.  As such, the Board finds there is at least an equipoise of the evidence that the Veteran has experienced a permanent loss of use of his feet.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to an automobile and adaptive equipment, or for adaptive equipment only have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an automobile and adaptive equipment, or for adaptive equipment only, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


